Dismiss and Opinion Filed February 6, 2020




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01302-CV

                          KEISHA POPE-NIXON, Appellant
                                      V.
                  JEANINE L. HOWARD AND ALVIN GREEN, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-02907

                             MEMORANDUM OPINION
                       Before Justices Partida-Kipness, Nowell, and Evans
                               Opinion by Justice Partida-Kipness
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated October 28, 2019, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated October 28, 2019, we

informed appellant the docketing statement in this case was due. We cautioned appellant that

failure to file the docketing statement within ten days might result in the dismissal of this appeal

without further notice. By letter dated January 6, 2020, we informed appellant the clerk’s record

had not been filed because appellant had not paid for the clerk’s record. We directed appellant to

provide verification of payment or arrangements to pay for the clerk’s record or to provide

written documentation appellant had been found entitled to proceed without payment of costs
within ten days. We cautioned appellant that failure to do so would result in the dismissal of this

appeal without further notice. To date, appellant has not paid the filing fee, provided the

required documentation, or otherwise corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                       /Robbie Partida-Kipness/
                                                       ROBBIE PARTIDA-KIPNESS
                                                       JUSTICE

191302F.P05




                                                 –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

KEISHA POPE-NIXON, Appellant                        On Appeal from the 193rd Judicial District
                                                    Court, Dallas County, Texas
No. 05-19-01302-CV         V.                       Trial Court Cause No. DC-18-02907.
                                                    Opinion delivered by Justice Partida-
JEANINE L. HOWARD AND ALVIN                         Kipness. Justices Nowell and Evans
GREEN, Appellees                                    participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellees JEANINE L. HOWARD AND ALVIN GREEN recover
their costs of this appeal from appellant KEISHA POPE-NIXON.


Judgment entered this 6th day of February, 2020.




                                              –3–